Citation Nr: 1512977	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran had active service from June 1969 to February 1970, including service in Vietnam from December 1969 to January 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, bilateral hearing loss and tinnitus of the Veteran are attributable to his military service, inclusive of acoustic trauma therein.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Concerning the issues concerning entitlement to service connection for hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

Certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, are presumed to have been incurred in, or aggravated by, service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Even if, as is the case here, disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley, 5 Vet. App. at 160.  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Here, the Veteran says he has hearing loss and tinnitus due to exposure to rifle fire and cannon fire in Vietnam.  He has confirmed service in Vietnam from December 1969 to January 1970.  He says he has had ringing in his ears continuously since service, and claims service connection is warranted.  See October 2013 hearing transcript.  The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related conditions.

The Veteran underwent audio examinations with private audiologists (in June 2011 and November 2012) and with VA (in November 2011).  Hearing loss for VA purposes (see 38 C.F.R. § 3.385) was diagnosed in June 2011 and November 2012.  The VA examiner diagnosed bilateral sensorineural hearing loss, but audiometry findings did not satisfy the requirements of 38 C.F.R. § 3.385 for hearing loss.  The Veteran's DD 214 shows his specialty to be rifleman; noise exposure in service is conceded.  The remaining issue is whether these claimed conditions, hearing loss and tinnitus, are linked to service, for which the Veteran's private and VA examinations provide conflicting nexus opinions.

A November 2012 private audiology report noted that the Veteran gave a history of having bilateral tinnitus for five years or more.  

In a November 2012 letter, a private physician, S.M.M., indicated that she had seen the Veteran in November 2012 for tinnitus, at which time the Veteran reported having high pitched tinnitus for many years on an intermittent basis.  S.M.M. also observed that the Veteran served in Vietnam, where he was exposed to loud noises, such as artillery.  She opined that it was at least as likely as not that his tinnitus was due to his military service.  The report of examination conducted by a private audiologist, L.C., also dated in November 2012, includes diagnoses of tinnitus and noise induced hearing loss.  

A June 2013 letter from S.M.M. again notes that she saw the Veteran in November 2012 for tinnitus complaints.  It was also mentioned that he was exposed to very loud artillery noise in the military without the aid of ear protection.  The Veteran was noted to have developed intermittent tinnitus after he left the service, which he now described as constant.  The audiologist also noted that audio testing in November 2012 showed noise induced hearing loss resonating at 4000 Hertz (Hz.) down to 40 and 45 decibels (dBs).  She opined that this hearing loss was consistent with the Veteran's report of loud noise exposure which in the military.  She added that tinnitus can be caused by noise exposure with or without hearing loss, and the Veteran presently had both.  She opined it was at least as likely as not that his hearing loss and tinnitus were directly due to his military service.  

As noted, the Veteran was afforded a VA audio examination in November 2011.  While hearing loss for VA purposes was not diagnosed (see 38 C.F.R. § 3.385), the examiner did opine that the Veteran's diagnosed sensorineural hearing loss was at least as likely as not caused by or was a result of an event in military service.  However, again, as reported above, audiogram testing did not show a sufficient degree of hearing loss to meet the requisite requirements for hearing loss as defined by VA.  This examiner also observed that the Veteran reported his tinnitus began approximately 10 years earlier.  The examiner added that the Veteran's diagnosed recurrent tinnitus was less likely as not caused by or a result of military noise exposure.  As rationale for this opinion, the audiologist observed that the Veteran reported that the onset of his tinnitus was approximately 10 years earlier, more than 30 years after his military discharge.  

At his October 2013 hearing, the Veteran informed the undersigned that he was exposed to rifle and cannon fire while serving in Vietnam.  He testified that the ringing he experienced in his ears at that time never completely went away.  He also attributed his hearing loss to this acoustic trauma.  

Tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, if a Veteran reports ringing in the ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  Here, while the Veteran has testified that he had experienced ringing in his ear continuously since service, he has also throughout this appeal indicated that problems associated with tinnitus began after his service separation.

Therefore, this case turns on what effects, if any, resulted from the Veteran's inservice noise exposure.  Concerning the hearing loss claim, the record includes positive opinions, i.e., those relating the present hearing loss to the Veteran's service.  An opinion stating otherwise is not of record.  Even though hearing loss, as defined in 38 C.F.R. § 3.385 was not diagnosed in the course of the November 2011 VA examination, the examiner still found that it was at least as likely as not that the then diagnosed bilateral sensorineural hearing loss was related to service.  Favorable to the Veteran's stance are the private medical opinions of record, discussed above, which in addition to showing the presence the hearing loss as defined by VA, also relate the hearing loss to service.  Service connection for bilateral hearing loss is therefore warranted.  

The record includes opinions weighing for and against the Veteran's claims.  The private physician, S.M.M. opined in June 2013 that the Veteran's tinnitus was as least as likely as not directly due to his military service.  This same physician supplied a similar positive opinion in November 2012.  On the other hand, the November 2011 VA examining audiologist supplied a negative opinion, essentially based on a finding that the Veteran reported an onset of tinnitus 30 years following his service separation.  This reported history by the Veteran is clearly different than that what was reported by the Veteran in the course of this appeal.  Again, while at his 2013 hearing that he stated that he had tinnitus symptoms since his military service, in 2012 he informed a private audiologist that he had had tinnitus for five years or more, and also for many years.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Despite the fact that the record is void of documentation of complaints or treatment for tinnitus during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure.  While the provided history, pertaining to date of onset of the tinnitus, is shown to have been inconsistent, there is no evidence that the Veteran is not credible.  On more than one occasion the Veteran is shown to have attested to having trouble with tinnitus for, essentially, many years.  

In all, there is evidence both supporting and contraindicating entitlement to service connection for tinnitus.  On the basis of the discussion outlined above, the record is found to be at least in relative equipoise as to the question of the service incurrence of the Veteran's tinnitus and, on that basis, a grant of service connection for tinnitus is found to be in order.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As to the left knee claim, further examination is required to decide the claim.

On the Veteran's February 1969 induction examination, the examiner noted that clinical evaluation of the Veteran's lower extremities was normal.  The Veteran, however, reported a history a left knee injury three years earlier.  He reported he knee occasionally slipped out of place but then returned.  A June 1969 sick call treatment record shows the Veteran presented with left knee pain after being hit on a pugil stick course.  The Veteran provided a previous history of knee problems, including left knee trauma two years earlier, but said it was reinjured on a pugil stick course.  Questionable prior fracture was noted.  A June 1969 X-ray report shows there was a question of an early left knee healing stress fracture in the proximal shaft of the tibia on its lateral aspect.  The report added that this may be only a developmental bony projection.  A July 1969 sick call treatment record refers to the pugil stick injury three weeks prior; the diagnosis was resolving strain.  The Veteran was later seen in September 1969 for left knee soreness.  The report of  February 1970 discharge examination report shows that clinical evaluation of the Veteran's lower extremities was normal.

Post service treatment records include a September 1999 private MRI (magnetic resonance imaging) report shows a diagnosis of torn left knee ACL (anterior cruciate ligament).  A significant tear in the medial meniscus was also reported.  A December 2002 private medical report shows a diagnosis of left knee medial meniscus tear and ACL tear.  A July 2003 insurance report shows that the Veteran had been determined to be disabled from July 31, 2002, to October 1, 2003.  The diagnoses included left knee ACL tear and internal derangement.  

A November 2011 VA examination report shows that left knee meniscus tear was diagnosed in 1999.  The report noted the Veteran had a history of a 2002 torn meniscus.  The Veteran informed the examiner he hurt his knee playing basketball around 2000, and that he had not been treated for 30 years following his military discharge.  The examiner commented that the Veteran, at his service induction examination, gave a history of a [preservice] injury.  The examiner also observed that the Veteran incurred an inservice knee injury during basic training, and was treated thereafter in service.  No other knee complaints, according to the examiner, were discerned until about 30 years after his service separation at which time he was diagnosed with a meniscus tear.  The examiner found that no evidence of chronicity either in service or after service was demonstrated.  He therefore opined that it was less likely as not that the current left knee problems were related to knee injuries in service.  

A November 2012 letter from a private physician, S.M.M., shows that the physician observed that the Veteran sustained a left knee injury while in the military.  She opined this was most likely an injury to his ACL, and that over time the Veteran developed a chronic ACL tear and ACL deficient left knee.  

An August 2013 private treatment record includes Dr. M.T.D.'s opinion that "it is entirely possible, and a probable, given the medical history I have had to review, that the service related left knee injury resulted in" left knee ACL instability. 

None of the medical opinions provided to date include consideration of the left knee injury reported at enlistment and further described by the Veteran when he suffered the in-service injury.  While no left knee defect was noted at enlistment, it is unclear whether the Veteran did in fact have a pre-existing left knee disability.  Thus, a medical opinion is required to determine whether the Veteran had a pre-existing left knee disability at enlistment, whether he aggravated his left knee in service or whether any current left knee disability is directly related to service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any left knee disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a left knee disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's left knee.

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed left knee disability existed prior to his entry onto active duty? 

(c)  If the answer to (b) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left knee disability had its onset in service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made 

2.  Thereafter, the AOJ should readjudicate the Veteran's claim seeking service connection for a left knee disorder based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond.  The matter should then be returned to the Board for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


